Title: 1782. December 9. Monday.
From: Adams, John
To: 


       Visited C. Sarsfield who lent me his Notes upon America. Visited Mr. Jay, Mr. Oswald came in. We slided, from one Thing to another into a very lively Conversation upon Politicks.—He asked me what the Conduct of his Court and Nation ought to be, in Relation to America. I answered the Alpha and Omega of British Policy, towards America, was summed up in this one Maxim—See that American Independence is independent, independant of all the World, independent of yourselves as well as of France, and independent of both as well as of the rest of Europe. Depend upon it, you have no Chance for Salvation but by setting up America very high. Take care to remove from the American Mind all Cause of Fear of you. No other Motive but Fear of you, will ever produce in the Americans any unreasonable Attachment to the house of Bourbon.—Is it possible, says he that the People of America should be afraid of Us, or hate Us? —One would think Mr. Oswald says I, that you had been out of the World for these 20 Years past. Yes there are 3 millions of People in America who hate and dread you more than any Thing in the World. —What says he now We are come to our Senses?—Your Change of System, is not yet known in America, says I.— Well says he what shall We do to remove these Fears, and Jealousies?
       In one Word says I, favour and promote the Interest, Reputation and Dignity of the United States in every Thing that is consistent with your own. If you pursue the Plan of cramping, clipping and weakening America, on the Supposition that She will be a Rival to you, you will make her really so, you will make her the natural and perpetual Ally of your natural and perpetual Ennemies.—But in what Instance says he have We discovered such a disposition?—In the 3 Leagues from your Shores and the 15 Leagues from Cape Breton, says I to which your Ministry insisted so earnestly to exclude our Fishermen. Here was a Point that would have done Us great harm and you no good, on the contrary harm. So that you would have hurt yourselves to hurt  Us. This disposition must be guarded against.—I am fully of your Mind about that, says he. But what else can We do?—Send a Minister to Congress, says I, at the Peace, a clever Fellow, who Understands himself, and will neither set Us bad Examples, nor intermeddle in our Parties. This will shew that you are consistent with yourselves, that you are sincere in your Acknowledgment of American Independence, and that you dont entertain hopes and designs of overturning it. Such a Minister will dissipate many fears, and will be of more Service to the least obnoxious Refugees than any other Measure could be. Let the King send a Minister to Congress and receive one from that Body. This will be acting consistently and with Dignity, in the Face of the Universe.
       Well what else shall We do says he?—I have more than once already says I, advised you to put your Ministers upon negotiating the Acknowledgment of our Independence by the Neutral Powers.—True says he and I have written about it, and in my Answers, says he, laughing, I find myself charged with Speculation. But I dont care, I will write them my Sentiments. I wont take any of their Money. I have spent already twelve or thirteen hundred Pounds, and all the Reward I will have for it shall be the Pleasure of writing as I think. My opinion is that our Court should sign the armed Neutrality, and announce to them what they have done with you, and negotiate to have you admitted to sign too. But I want to write more fully upon the Subject, and I want you to give me your Thoughts upon it, for I dont understand it so fully as I wish. What Motives can be thrown out to the Empress of Russia? or what Motives may she be supposed to have to acknowledge your Independence? and what Motives can our Court have to interfere, or interceed with the Newtral Powers to receive you into their Confederation?
       I will answer all these Questions says I, to the best of my Knowledge and with the Utmost Candour. In the first Place, there has been with very little Interruption a Jealousy, between the Courts of Petersbourg and Versailles for many Years. France is the old Friend and Ally of the Sublime Port the natural Ennemy of Russia. France not long since negotiated a Peace between Russia and the Turk, but upon the Empresses late Offers of Mediation, and especially her Endeavours to negotiate Holland out of the War, France appears to have been piqued, and as the last Revolution in the Crimea happened soon after, there is Reason to suspect that French Emmissaries excited the Revolt against the new independent Government which the Empress had taken so much Pains to establish. Poland has been long a Scaene of  Competition between Russian and French Politicks, both Parties having spent great Sums in Pensions to Partisans untill they have laid all Virtue and public Spirit prostrate in that Country.
       Sweeden is another Region of Rivalry between France and Russia, where both Parties spent such Sums in Pensions, as to destroy the Principles of Liberty and prepare the Way for that Revolution which France favoured from a Principle of OEconomy rather than any other. These hints were sufficient to shew the opposition of Views and Interests between France and Russia, and We see the Consequence of it, that England has more Influence at Petersbourg than France. The Empress therefore would have two Motives, one to oblige England, if they should interceed for an Acknowledgment of American Independence, and another to render America less dependent upon France. The Empress moreover loves Reputation, and it would be no small Addition to her Glory, to undertake a Negotiation with all the neutral Courts to induce them to admit America into their Confederacy. The Empress might be further tempted. She was bent upon extending her Commerce and the Commerce of America, if it were only in Hemp and Duck, would be no small Object to her.
       As to the Motives to your Court. Princes often think themselves warranted if not bound to fight for their Glory. Surely they may lawfully negotiate for Reputation. If the Neutral Powers should receive acknowledge our Independence now, France will have the Reputation, very unjustly, of having negotiated it. But if your Court now takes a decided Part in favour of it, your Court will have the Glory of it, in Europe and America, and this will have a good Effect upon American Gratitude.
       But says he, this would be negotiating for the Honour and Interest of France, for no doubt France wishes all the World to acknowledge your Independence.
       Give me leave to tell you, Sir, says I, you are mistaken. If I have not been mistaken in the Policy of France from my first Observation of it to this hour, they have been as averse to other Powers acknowledging our Independence as you have been.—Mr. Jay joined me in the same Declaration.—God! says he I understand it now. There is a Gentleman going to London this day. I will go home and write upon the Subject by him.
      